Citation Nr: 1034168	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-32 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Service connection for a left wrist disorder.

2.  Service connection for scar residuals of status post breast 
reduction surgery.

3.  Service connection for a bilateral eye condition.

4.  Service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The Veteran had active service from December 1996 to April 2002.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran had 
a ganglion cyst on the left wrist in service that resolved 
without residual disability.

2.  The Veteran underwent bilateral breast reduction surgery 
during service, and has current residual scars status post breast 
reduction surgery.  

3.  The Veteran does not have a bilateral eye disorder at present 
which is related to service. 

4.  A positive purified protein derivative (PPD) test does not 
constitute evidence of past or present active tuberculosis; 
tuberculosis was not diagnosed during service or at any time 
thereafter.


CONCLUSIONS OF LAW

1.  A chronic left wrist disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.303 (2009). 

2.  Residual scars status post breast reduction surgery were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2009). 
3.  The criteria for service connection for a bilateral eye 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2009). 

4.  The criteria for service connection for tuberculosis are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in July 2004 correspondence of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will attempt 
to obtain.  VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  VA provided adequate notice of how 
disability ratings and effective dates are assigned.  The 
claimant was afforded a meaningful opportunity to participate in 
the adjudication of the claims.  The claimant was provided the 
opportunity to present pertinent evidence.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Certain conditions, such as active tuberculosis, will be presumed 
to have been incurred in service if manifested to a compensable 
degree within 3 years after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

A.  Left Wrist Disorder

The appellant was treated for a left wrist ganglion cyst in 
October 2000.  The cyst was lanced but the clinician was unable 
to aspirate any fluid.  She was subsequently injected with a 
steroid and the ganglion subsided.  The appellant's service 
treatment records do not show any reoccurrence of the left wrist 
ganglion cyst prior to separation.

At the time of the appellant's March 2005 VA examination, he 
complained of a mass on the dorsum of the left wrist which waxed 
and waned in size.  It started in 2000 and usually lasted about 
2-3 months and was very painful.  She was currently in school and 
had not missed any work or school because of the left wrist.  
Currently there was no pain or mass on her left wrist.  X-rays 
did not reveal any bony abnormalities or periosteal reaction.
The diagnosis was a history of ganglion with no current 
reoccurrence of ganglion cyst.  The Veteran was not limited by 
anything at this time.  There was no pain, loss of motion, 
fatigue or incoordination.

The appellant has submitted no evidence of any post service 
treatment records for a reoccurrence of a left wrist ganglion.  
The appellant has reported the cyst, but there are no specific 
findings related to the cyst or any ongoing complaints specific 
to the left wrist.

A current disability exists if the diagnosed disability is 
present at the time of the claim or during the pendency of that 
claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).  To be 
present as a current disability, the claimed condition must be 
present at the time of the claim for benefits, as opposed to 
sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).  The only indication of a residual is the 
Veteran's statement that the left wrist has reoccurred 
occasionally.  

Therefore, service connection is not warranted.  

B.  Residual Scars, Status Post Breast Reduction Surgery

The Board has determined that a grant of service connection for 
residual scars, status post breast reduction surgery is in order.  
We base this conclusion on the service treatment records, which 
show that the Veteran was seen in service for complaints of low 
back pain.  Consequently in February 2002 the Veteran underwent a 
bilateral reduction mammoplasty.  The Board notes that the record 
contains the surgical report and records of her follow up 
treatment.  In the Board's view, this adequately relates any 
current residual scars, status post breast reduction surgery to 
service.  

C.  Bilateral Eye Disorder

Initially, it should be noted that some disabilities, such as 
congenital or developmental defects and refractive error of the 
eye, are not deemed diseases or injuries for VA purposes.  38 
C.F.R. § 3.303(c).  However, under certain circumstances, service 
connection may be granted for such disorders if they are shown to 
have been aggravated during service.  See 38 C.F.R. § 3.303(c); 
VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 
1990).  In a precedent opinion, VA's General Counsel indicated 
that, for service connection purposes, there is a distinction 
under the law between a congenital or developmental "disease" and 
a congenital "defect."  Congenital diseases may be service 
connected if the evidence as a whole shows aggravation in service 
within the meaning of VA regulations.  A congenital or 
developmental "defect," on the other hand, may not be service 
connected in its own right.  However, service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect in service.  VAOPGCPREC 82-90.  
Therefore, absent superimposed disease or injury, service 
connection may not be allowed for a congenital or developmental 
defect of the eyes, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  Id; 
Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 
3 Vet. App. 357, 364 (1992).

The Veteran contends that she sustained a bilateral eye disorder 
in service, and believes that her vision has continued to 
deteriorate ever since.

Historically, the Veteran's visual acuity in her February 1996 
induction examination was 20/70 in the right eye and 20/30 in the 
left eye corrected to 20/20 bilaterally.  

In June and July 1999, the Veteran complained of blurring and 
light sensitivity.  The diagnosis was myopia.  Her vision was 
20/20 corrected bilaterally.

In a March 2002 medical history, the Veteran reported eye trouble 
and that she wore glasses since 1999.  The examination revealed 
20/30 vision bilaterally corrected to 20/20 bilaterally.  

VA outpatient treatment records in November 2004 revealed the 
Veteran's visual acuity in the right eye to be 20/20 and in the 
left eye 20/25.  The impression was myopia and dry eye.  The 
findings were not consistent with a chronic eye condition.  

In this case, the evidence of record shows that the Veteran had 
some decreased vision in the right eye (20/70) and in the left 
eye (20/30) at the time of service enlistment in 1996, which was 
corrected to 20/20 bilaterally.  There were no abnormalities of 
the right or left eye.  In fact, it appears that her visual 
acuity improved during service.  The evidence of record shows 
that while the Veteran's uncorrected vision in the left eye 
remained essentially the same in service; the uncorrected vision 
in the right eye improved as shown in the March 2002 in- service 
examination which revealed 20/30 vision bilaterally corrected to 
20/20.

While the Veteran believes that she has a bilateral vision 
disorder that is related to service, she has not provided any 
competent evidence to substantiate that claim. Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Direct service connection 
requires a finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service. Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).

Inasmuch as there is no evidence of a bilateral eye disorder in 
service or at present, other than refractive error, and no 
competent evidence that any claimed disability is related to 
service, the record affords no basis to grant service connection.  
Accordingly, the appeal is denied.

D.  Tuberculosis (TB)

As noted above, the initial requirement for establishing a valid 
claim for service connection consists of evidence of a current 
disability, and with regard to the Veteran's claimed TB, this 
objective criterion has not been met.

Service treatment records (STRs) do not reflect any findings or 
complaints of TB.  There is no evidence of active tuberculosis 
within the first 3 post-service years, and no basis to presume 
its onset in service.

The service treatment records reflect that approximately in 
December 1996 the Veteran was shown to have had a "PPD" positive 
convertor.  She was treated with INH in service. 

April, May and June 1997 in-service clinical entries noted no 
signs or symptoms of INH toxicity or active pulmonary TB.  She 
was followed by a one year annual questionnaire screen for past 
positive PPD reactor. 

A May 2000 medical record notes that the Veteran had no symptoms 
related to the PPD reactor status.

The Veteran was seen by VAMC in July 2004 and underwent a chest 
x-ray.  The impression was a normal chest.

Although the Veteran asserts that she was previously diagnosed 
with tuberculosis, a positive PPD test is not the same thing as a 
medical diagnosis of active TB; nor is it by itself considered a 
disability that can be service-connected.  Rather, a PPD test 
result is considered to be a laboratory finding used in exploring 
a possible diagnosis of tuberculosis; purified protein derivative 
examination is used to test for exposure to Mycobacterium 
tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 
1962 (30th ed. 2003).  Thus, service connection will not be 
available based solely on a showing of a positive PPD skin test, 
there must be a showing of active tuberculosis.

The Veteran apparently believes that she was exposed to 
tuberculosis in service, but the absence of symptoms in her STRs 
runs contrary to her belief.  In the absence of any history of 
active tuberculosis, the question of etiology of any such 
exposure is moot.

Hence, whereas here, the competent evidence establishes that the 
Veteran does not have the disability for which service connection 
is sought, there can be no valid claim for service connection. 
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, 
the claim for service connection for tuberculosis must be denied 
because the first essential criterion for the grant of service 
connection-competent evidence of the disability for which service 
connection is sought-is not met.

E.  Summary

In addition to the medical evidence, the Board has considered the 
Veteran's assertions.  However, this evidence does not provide 
any basis for allowance of any of the claims discussed above, 
except for scars, residuals of breast reduction surgery.  The 
Board notes that the Veteran is competent to offer evidence as to 
facts within her personal knowledge, such as the occurrence of an 
in-service injury, and her own symptoms.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be 
rejected only if found to be mistaken or otherwise deemed not 
credible").  However, medical questions of diagnosis and a 
medical relationship to service are within the province of 
trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layman without the appropriate medical 
training or expertise, the Veteran simply is not competent to 
render a probative (persuasive) opinion on such medical matters, 
to include current diagnosis and relationship to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, her own assertions in 
this regard have no probative value.

Under these circumstances, the Board concludes that the claims 
for service connection for a left wrist disorder, bilateral eye 
condition, and tuberculosis, must each be denied.  Service 
connection for scars, residuals of breast reduction surgery is 
granted.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, that 
doctrine is not applicable in this appeal except for the claim 
concerning scars, residuals of breast reduction surgery.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left wrist disorder is denied.

Service connection for scar residuals of status post breast 
reduction surgery is granted.

Service connection for a bilateral eye condition is denied.

Service connection for tuberculosis is denied.



____________________________________________
Leonard Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


